Status of Application
1.	Acknowledgment is made of the amendments filed 01/27/2022. Upon entering the amendments, claims 1, 10, 24, and 31-33 are amended and claims 1-2, 5-7, 9-11, 13-18, 20, 22-25, and 27-33 are pending and presented for the examination. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive precursor glasses, and applicant's arguments show that the glasses of the amended claims is not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks show that the subject matter previously indicated to render allowable dependent claims 31-33 has been placed into independent claims 1, 10, and 24 . Each pending claim now depends from a claim that now contains allowable subject matter or that was previously allowed, and therefore the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
3.	Claims 1-2, 5-7, 9-11, 13-18, 20, 22-25, and 27-33 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed precursor glasses. Specifically, the prior art fails to teach a precursor glass comprising about 55 wt% to about 80 wt% SiO2, greater than 6 wt% to 9 wt% Al2O3, greater than 10 wt% to 14 wt% Li2O, about 2 wt% to about 4 wt% P2O5, about 0.2 wt% to about 15 wt% ZrO2, and greater than 0 wt% to 1 wt% Na2O+K2O. The prior art also does not teach or suggest a precursor glass comprising glass comprising about 55 wt% to about 80 wt% SiO2, greater than 6 wt% to 9 wt% Al2O3, greater than 10 wt% to 14 wt% Li2O, greater than 0 wt% 2O5, and also comprising ZrO2, wherein the content of ZrO2+P2O5 is greater than 5 wt%. The prior art further does not teach or suggest a precursor glass comprising about 55 wt% to about 80 wt% SiO2, greater than 6 wt% to 9 wt% Al2O3, greater than 10 wt% to 14 wt% Li2O, greater than 0 wt% to 1 wt% Na2O+K2O, about 0.2 wt% to about 15 wt% ZrO2, and greater than 0 wt% to 4 wt% P2O5. Finally, the prior art does not teach or suggest a precursor glass comprising about 55 wt% to about 80 wt% SiO2, greater than 6 wt% to 9 wt% Al2O3, greater than 10 wt% to 14 wt% Li2O, greater than 0 wt% to 1 wt% Na2O+K2O, greater than 0 wt% to 6 wt% P2O5, and about 3 wt% to less than 8 wt% ZrO2. 
The most relevant prior art references found are Suzuki et al (US 6086977) and Schweiger et al (US 8444756). The difference from instant claims is that while Suzuki et al teaches a glass ceramic and precursor glass composition for forming the same, and teaches an exemplary embodiment wherein the glass comprises 75.7 wt% SiO2, 11.7 wt% Li2O, 7.1 wt% Al2O3, 0.5 wt% ZrO2, and 2.0 wt% P2O5, Suzuki does not teach or suggest that the content of Na2O+K2O can be greater than 0 wt% to 1 wt%, and there is not a teaching in the prior that would motivate one to modify Suzuki in order to have this content of sodium and potassium oxides. Schweiger et al teaches a precursor glass comprising 65.0-70.0 wt%, 1.0-5.0 wt% Al2O3, 14.0-16.0 wt% Li2O, 2.0-5.0 wt% P2O5, and 0.1-2.0 wt% ZrO2; Schweiger, however, does not teach or suggest that the content of Na2O+K2O can be greater than 0 wt% to 1 wt%, and there is not a teaching in the prior that would motivate one to modify Schweiger in order to have this content of sodium and potassium oxides. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW23 February 2022